DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims1-2, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDO et al. (JP 2016019317 A, hereinafter IDO) in view of JOO et al. (KR2019084172, hereinafter JOO) and in further view of PARTOVI et al. (US 2009/0096413 A1, hereinafter PARTOVI).

    PNG
    media_image1.png
    406
    709
    media_image1.png
    Greyscale

As per claim 1, IDO discloses a display apparatus having a water tank (See Fig.1, Item#1 and Par.17, disclose a fish tank filled with water) in which one or more swimming robots are located (See Fig.1, Item#3 and Par.,17, disclose a fish shaped robot), comprising: 
a communicator configured to communicate with the swimming robot or a mobile terminal (See Pars.58-59 and 61, disclose communication between the robot fish power reception side and the power transmission side to guide the fish to the charging region 6) ; 

JOO discloses a fish tank for robotic fish comprising a display configured to display a video (See Pars.17 and 245, discloses a general underground video may be provided as a background image). 
IDO and JOO are analogous art since they both deal with robotic fish aquarium environments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by IDO with that of JOO by adding the display in the back of the aquarium for the benefit of having an aquarium which displays underwater images for the benefit of creating a realistic sea experience. However IDO and JOO do not disclose one or more sensors; a plurality of arranged transmission coils wherein when the swimming robot enters a charging range of the wireless power transmitter, the controller selects a transmission coil to transmit wireless power to the swimming robot, and controls the wireless 
PARTOVI discloses a wireless charger comprising one or more sensors (See Par.115, disclose a plurality of proximity sensors for detecting a receiving device); a plurality of arranged transmission coils (See Figs.15-16, Items#334), wherein when the charge receiving device enters a charging range of the wireless power transmitter, the controller selects a transmission coil to transmit wireless power to the receiving device, and controls the wireless power transmitter such that the wireless power transmitter transmits the wireless power to a reception coil of the swimming robot using the selected transmission coil (See Par.115, discloses “Once a mobile device or battery is sensed near a primary coil or section of the mobile device or battery charger or power supply, the mobile device charger or power supply can then activate that primary coil or section to provide power to the receiver coil in the mobile device's battery, shell, receiver module, battery, or the device itself.”).
IDO, JOO and PARTOVI are analogous art since they all deal with power sources.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed IDO and JOO with that of PARTOVI by replacing the single coil with a plurality of coils and activate the coil based on the detection of the position of the power receiving device for the benefit of increasing the charging efficiency by only activating the coils proximate to the receiving device.

As per claim 2, IDO, JOO and PARTOVI disclose the display apparatus according to claim 1, wherein the transmission coils are arranged in a row in a vertical direction or a horizontal direction on one surface of the inner wall of the water tank (See PARTOVI, Figs.4 

As per claim 7, IDO, JOO and PARTOVI disclose the display apparatus according to any one of claim 1 as discussed above, wherein the sensor includes a Hall sensor corresponding to the transmission coils, and wherein the controller is configured to detect a moving direction of the swimming robot through the Hall sensor (See PARTOVI, Par.115, discloses, charge receiving objects sensed by means of a number of proximity sensors such as capacitance, weight, magnetic, optical, or other sensors that determine the presence of a mobile device, an optical sensor would determine the location of the object based on the intensity of the reflected optical signal, also see PARTOVI, Pars.190 and 298, disclose a hall sensor used to detect the presence of a device).

As per claim 9, IDO, JOO and PARTOVI disclose the display apparatus according to claim 1, wherein the controller is configured to monitor the swimming robot through the .

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDO in view of JOO.
As per claims 10 and 11, IDO discloses a swimming robot (See Fig.1, Item#3) located in a water tank of a display apparatus (See Fig.1, Item#1), comprising: 
a communicator configured to communicate with the display apparatus or a mobile terminal (See Pars.58-59 and 61, disclose communication between the robot fish power reception side and the power transmission side to guide the fish to the charging region 6);; a swimming structure configured to drive movement of the swimming robot in water (See Fig.1, Item#3, discloses a robotic fish comprising a motor for moving the fish through the water); a power supplier including a power receiver (See Fig.1, Item#5 and Par.19, disclose a power receiving coil); and a controller, wherein when an amount of charge of a battery of the power suppler is equal to or less than a predetermined value, the controller controls the swimming robot such that the swimming robot enters a charging range of a wireless power transmitter of the water tank and swims within the charging range for a predetermined time (See Par.32, discloses that when the battery voltage level is lower than a certain value the fish is directed to the charging area, and charging is started when the robotic fish enters the charging area). However IDO does not 
JOO discloses a fish tank for robotic fish wherein the robotic fish comprises  one or more sensors configured to detect a user behavior or an event occurring on the display apparatus (See JOO, Par.60, discloses “the plurality of fish robots are equipped with obstacle detection means to autonomously swim in an obstacle avoidance operation by a program”), an inputter for inputting a video signal or an audio signal and an outputter (See Pars.17 and 245, discloses a general underground video may be provided as a background image, also see Par.169, discloses the remote controller 400 is uses as inputter to determine the background on the display 200). 
IDO and JOO are analogous art since they both deal with robotic fish aquarium environments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by IDO with that of JOO by adding a programmable display, sensors, inputter and outputter for the benefit of providing an autonomous robotic fish which can display images or videos desired by the user.

As per claims 12-13, IDO and JOO disclose the display apparatus according to claim 11 as discussed above, however IDO and JOO do not disclose wherein the power receiver includes an induction coil for receiving wireless power in a magnetic induction scheme and a resonance coil for receiving wireless power in a magnetic resonance scheme, and wherein the controller is configured to: detect an internal characteristic of the power receiver, select the induction coil or the resonance coil based on the internal characteristic, and control the power receiver such that the power receiver receives the wireless power through the selected coil). IDO discloses using .

Claim 3-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDO in view of JOO and of PARTOVI and in further view of BEN-SHALOM et al. (US 2013/0285606 A1, hereinafter BEN-SHALOM).

As per claim 3, IDO, JOO and PARTOVI disclose the display apparatus according to claim 1 as discussed above, however IDO, JOO and PARTOVI do not disclose wherein the wireless power transmitter comprises: a first charging surface which is disposed on one surface of the inner wall of the water tank and on which some of the plurality of transmission coils are arranged, and a second charging surface on which some of the plurality of transmission coils are arranged and which abuts against the first charging surface and extends to protrude from the first charging surface to the inside of the water tank in order to support the swimming robot thereon, and wherein the transmission coils arranged on the first charging surface are arranged in a row in a horizontal direction.
BEN-SHALOM discloses a wireless power transmitter comprising a first charging surface which is disposed on one surface of the inner wall of the water tank and on which some of the plurality of transmission coils are arranged, and a second charging surface on which some of the plurality of transmission coils are arranged and which abuts against the first charging 
IDO, JOO, PARTOVI and BEN-SHALOM are analogous art since they all deal with power sources.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by IDO, JOO and PARTOVI with that of BEN-SHALOM by arranging coil on the base and the sidewall of the fish tank for the increasing the coverage of the charging area.

As per claim 4, IDO, JOO, PARTOVI and BEN-SHALOM disclose the display apparatus according to claim 3 as discussed above, wherein the transmission coils arranged on the second charging surface are arranged in a row in the horizontal direction and transmit the wireless power in a direction toward an upper part of the water tank (See BEN-SHALOM, Fig.2, Item#2320b, disclose transmitter coil horizontally on the bottom of the container and transmitting wireless power towards the upper part of the container).

As per claim 5, IDO, JOO, PARTOVI and BEN-SHALOM disclose the display apparatus according to claim 3 as discussed above, however IDO, JOO, PARTOVI and BEN-SHALOM  do not disclose wherein the controller is configured to: control the wireless power transmitter such that the transmission coils arranged on the first charging surface transmit the wireless power in a magnetic resonance scheme, and control the wireless power transmitter such that the 

As per claim 6, IDO, JOO, PARTOVI and BEN-SHALOM disclose the display apparatus according to claim 5 as discussed above, wherein when the swimming robot enters the charging range, the controller determines whether to transmit the wireless power using the transmission coils arranged on the first charging surface or transmit the wireless power using the transmission coils arranged on the second charging surface, based on power intensity information received from the swimming robot through the communicator (See PARTOVI, Par.115, discloses, charge receiving objects sensed by means of a number of proximity sensors such as capacitance, weight, magnetic, optical, or other sensors that determine the presence of a mobile device, an optical sensor would determine the location of the object based on the intensity of the reflected optical signal).

As per claim 8, IDO, JOO, PARTOVI and BEN-SHALOM disclose the display apparatus according to claim 6, wherein when the controller determines to transmit the wireless power using the transmission coils arranged on the second charging surface, the controller selects the transmission coil on the second charging surface aligned with the reception coil of the swimming 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/AHMED H OMAR/            Examiner, Art Unit 2859     

/EDWARD TSO/            Primary Examiner, Art Unit 2859